It DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits. Claims 1-13 are currently pending and addressed below.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rakah et al. (US 2018/0211541), hereinafter referred to as Rakah.

Regarding claim 1, Rakah teaches:
A system for tracking and predicting ridership ("Further, in some embodiments, the ridesharing management system 100 may use the predicted future demand for ridesharing vehicles to preposition vehicles with capacity to transport passengers in areas proximate to the expected passengers." – see at least Rakah: paragraph 0325 lines 4-8)
comprising: one or more multi-passenger vehicles ("Disclosed embodiments of the present disclosure provide methods and systems for vehicle ridesharing and vehicle ridesharing management. The term “vehicle” or “ridesharing vehicle” as used herein refers to any kind of vehicle (e.g., car, van, SUV, truck, bus, etc.) suitable for human transportation, such as providing ride services." – see at least Rakah: paragraph 0074 lines 1-6),
wherein each of the multi-passenger vehicles have different capacities ("The system may include a communications interface configured to electronically receive ride requests from a plurality of users, a memory configured to store a capacity threshold for each of a plurality of ridesharing vehicles, at least one sensor, and at least one processor." – see at least Rakah: paragraph 0023 lines 2-7) (The examiner notes that storing a capacity threshold for each of a plurality of ridesharing vehicles as taught by Rakah implies that each of the ridesharing vehicles may have a different capacity);
a biometric device in each of the one or more multi-passenger vehicles, wherein the biometric device is configured to capture sound data of a number of riders over a predetermined time ("For example, detection and assignment module 2706 may receive from ridesharing management server 150 audio and image data, captured by, for example, an image sensor or a microphone associated with a ridesharing vehicle." – see at least Rakah: paragraph 0464 lines 4-8) (The examiner notes that the microphone associated with a ridesharing vehicle as taught by Rakah corresponds to the claimed biometric device configured to capture sound data);
a computer configured to analyze the captured sound data from the predetermined time such that a future ridership schedule of the number of riders may be predicted ("Some of the presently disclosed embodiments may address these technical problems by collecting and processing historical data to make predictions of future demand in general zones of a geographical area." – see at least Rakah: paragraph 0325 lines 1-4) (The examiner notes that the data collected and used as historical data for predicting future demand as taught by Rakah includes sound data ("In some embodiments, this information may be based on one or more sensors (e.g., sensors 2802a-d, 2802, and 2804). As discussed earlier, the sensors may be ...audio sensors,... or any other detection mechanism." – see at least Rakah: paragraph 0481 lines 9-15))
enabling efficient use of one or more multi-passenger vehicles based on the future ridership schedule ("Further, in some embodiments, the ridesharing management system 100 may use the predicted future demand for ridesharing vehicles to preposition vehicles with capacity to transport passengers in areas proximate to the expected passengers" – see at least Rakah: paragraph 0325 lines 4-8) (The examiner notes that prepositioning vehicles with capacity to transport passengers in areas proximate to the expected passengers corresponds to the claimed efficient use of one or more multi-passenger vehicles).

Regarding claim 4, Rakah teaches all of the elements of the current invention as stated above. Further, Rakah teaches:
wherein efficient use of one or more multi-passenger vehicles is defined as selecting a multi-passenger vehicle having a capacity approximate to the number of riders ("In one embodiment, the holding zone for a given vehicle may be selected using data about passenger-capacity of the vehicle (e.g., vans or high capacity vehicles may be sent to holding zones where a large number of passengers will likely need a ride together, such as near a concert venue)." – see at least Rakah: paragraph 0337 lines 4-9).

Regarding claim 5, Rakah teaches all of the elements of the current invention as stated above. Further, Rakah teaches:
wherein the predetermined time is a time period enabling a ridership pattern to be established ("Further, the historical data may be used to selectively position user-driven vehicles and autonomous vehicles within a geographical area to better meet an expect demand based on historical patterns." – see at least Rakah: paragraph 0325 lines 8-12) (The examiner notes that the time period over which historical data is collected as taught by Rakah corresponds to the claimed predetermined time),

Regarding claim 8, Rakah teaches all of the elements of the current invention as stated above. Further, Rakah teaches:
A method for tracking and predicting ridership in a transportation network ("Further, in some embodiments, the ridesharing management system 100 may use the predicted future demand for ridesharing vehicles to preposition vehicles with capacity to transport passengers in areas proximate to the expected passengers." – see at least Rakah: paragraph 0325 lines 4-8);
comprising steps: (a) providing a biometric device on at least one multi-passenger vehicle configured to transport a number of passengers (b) collecting, via the biometric device, sound data of the number of passengers ("For example, detection and assignment module 2706 may receive from ridesharing management server 150 audio and image data, captured by, for example, an image sensor or a microphone associated with a ridesharing vehicle." – see at least Rakah: paragraph 0464 lines 4-8) (The examiner notes that the microphone associated with a ridesharing vehicle as taught by Rakah corresponds to the claimed biometric device configured to capture sound data);
(c) analyzing the collected sound data to establish ridership patterns of the number of passengers ("Some of the presently disclosed embodiments may address these technical problems by collecting and processing historical data to make predictions of future demand in general zones of a geographical area." – see at least Rakah: paragraph 0325 lines 1-4) (The examiner notes that the data collected and used as historical data for predicting future demand as taught by Rakah includes sound data ("In some embodiments, this information may be based on one or more sensors (e.g., sensors 2802a-d, 2802, and 2804). As discussed earlier, the sensors may be ...audio sensors,... or any other detection mechanism." – see at least Rakah: paragraph 0481 lines 9-15));
and, (d) optimizing the use of the at least one multi-passenger vehicle based on the established ridership patterns ("Further, in some embodiments, the ridesharing management system 100 may use the predicted future demand for ridesharing vehicles to preposition vehicles with capacity to transport passengers in areas proximate to the expected passengers" – see at least Rakah: paragraph 0325 lines 4-8) (The examiner notes that prepositioning vehicles with capacity to transport passengers in areas proximate to the expected passengers corresponds to the claimed step of optimizing the use of one or more multi-passenger vehicles)..

Regarding claim 13, Rakah teaches all of the elements of the current invention as stated above. Further, Rakah teaches:
wherein in step (d), the optimization is based on the number of passengers and assigning a multi-passenger vehicle having a capacity approximate to the number of passengers ("In one embodiment, the holding zone for a given vehicle may be selected using data about passenger-capacity of the vehicle (e.g., vans or high capacity vehicles may be sent to holding zones where a large number of passengers will likely need a ride together, such as near a concert venue)." – see at least Rakah: paragraph 0337 lines 4-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rakah in view of Papineau et al. (US 2019/0340453), hereinafter referred to as Papineau. Rakah are Papineau are considered analogous to the claimed invention because they are in the same field of ridesharing vehicle systems.

Regarding claim 2, Rakah teaches all of the elements of the current invention as stated above. Rakah does not explicitly disclose, but Papineau teaches:
wherein the biometric device is a smartphone having a microphone ("In an embodiment, each of the foregoing models for occupancy validation may be delivered within the RideFlag® application (app) utilizing the camera and microphone on the user's smartphone or other smart device." – see at least Papineau: paragraph 0048 lines 1-4)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rakah with these above aforementioned teachings from Papineau to utilize a smartphone having a microphone as the biometric device. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Papineau’s use of a smartphone as a biometric device with Rakah’s system for managing ridesharing vehicles in order allow the smartphone to record an occupant’s voice and validate the occupancy for a vehicle (“Alternatively, or in combination with the foregoing methods, occupancy validation may be performed through Voice Distinction, as previously described, whereby the idiosyncrasies of an individual occupant's voice, as transmitted to and determined by the RideFlag® server, serve as that occupant's unique identifier.” – see at least Papineau: paragraph 0047 lines 10-15). Doing so would provide the benefit of allowing the use of a smartphone as a mobile device for collecting and communicating relevant information, as well as using the smartphone to provide other useful functions such as GPS software (“In an embodiment, the invention described herein is a mobile-device application that uses user interfaces and GPS software to provide a list of prospective drivers with known travel itineraries to any number of potential riders.” – see at least Papineau: paragraph 0030 lines 1-4).

Regarding claim 3, Rakah in view of Papineau teaches all of the elements of the current invention as stated above. Rakah does not explicitly disclose, but Papineau teaches:
wherein the sound data is captured via the microphone of the smartphone ("In an embodiment, each of the foregoing models for occupancy validation may be delivered within the RideFlag® application (app) utilizing the camera and microphone on the user's smartphone or other smart device." – see at least Papineau: paragraph 0048 lines 1-4).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rakah with these above aforementioned teachings from Papineau to utilize the microphone of a smartphone to capture sound data. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Papineau’s use of a smartphone microphone to record sound data with Rakah’s system for managing ridesharing vehicles in order allow the smartphone to record an occupant’s voice and validate the occupancy for a vehicle (“Alternatively, or in combination with the foregoing methods, occupancy validation may be performed through Voice Distinction, as previously described, whereby the idiosyncrasies of an individual occupant's voice, as transmitted to and determined by the RideFlag® server, serve as that occupant's unique identifier.” – see at least Papineau: paragraph 0047 lines 10-15). Doing so would provide the benefit of allowing the use of a smartphone as a mobile device for collecting and communicating relevant information, as well as using the smartphone to provide other useful functions such as GPS software (“In an embodiment, the invention described herein is a mobile-device application that uses user interfaces and GPS software to provide a list of prospective drivers with known travel itineraries to any number of potential riders.” – see at least Papineau: paragraph 0030 lines 1-4).

Regarding claim 9, this claim is substantially similar to claim 2 and is, therefore, rejected in the same manner as claim 2 as has been set forth above.

Regarding claim 10, this claim is substantially similar to claim 3 and is, therefore, rejected in the same manner as claim 3 as has been set forth above.

Claims 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rakah in view of Moosaei et al. (US 2018/0164809), hereinafter referred to as Moosaei. Moosaei is considered analogous to the claimed invention because it is in the same field of ridesharing vehicle systems.

Regarding claim 6, Rakah teaches all of the elements of the current invention as stated above. Rakah does not explicitly disclose, but Moosaei teaches:
wherein the one or more multi-passenger vehicles are school buses ("Referring to FIGS. 1A and 1B, a vehicle 100 (see FIG. 1B) may be a large capacity vehicle such as a bus, van, large sport utility vehicle (SUV), or the like." – see at least Moosaei: paragraph 0010 lines 1-3).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rakah with these above aforementioned teachings from Moosaei to utilize school buses as the one or more multi-passenger vehicles. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Moosaei’s system for using a school bus as a multi-passenger vehicle with Rakah’s system for managing ridesharing vehicles in order to use the school bus as a large capacity vehicle (“Referring to FIGS. 1A and 1B, a vehicle 100 (see FIG. 1B) may be a large capacity vehicle such as a bus, van, large sport utility vehicle (SUV), or the like.” – see at least Moosaei: paragraph 0010 lines 1-3). Doing so would allow the ridesharing system to be used for transporting students to and/or from a school (“The approach disclosed herein is particularly suitable for picking up minor students using a large capacity vehicle.” – see at least Moosaei: paragraph 0010 lines 3-5). The examiner notes that Rakah already teaches that the ridesharing vehicle may be a bus ("Disclosed embodiments of the present disclosure provide methods and systems for vehicle ridesharing and vehicle ridesharing management. The term “vehicle” or “ridesharing vehicle” as used herein refers to any kind of vehicle (e.g., car, van, SUV, truck, bus, etc.) suitable for human transportation, such as providing ride services." – see at least Rakah: paragraph 0074 lines 1-6). Although Rakah does not explicitly recite that the bus is a school bus, one of ordinary skill in the art would find the use of a school bus to be an obvious variation of Rakah based on the teachings of Moosaei as set forth above.

Regarding claim 7, Rakah in view of Moosaei teaches all of the elements of the current invention as stated above. Rakah does not explicitly disclose, but Moosaei teaches:
wherein the number of riders are students ("The approach disclosed herein is particularly suitable for picking up minor students using a large capacity vehicle." – see at least Moosaei: paragraph 0010 lines 3-5).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rakah with these above aforementioned teachings from Moosaei such that the number of riders are students. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Moosaei’s system for using a school bus for students as a multi-passenger vehicle with Rakah’s system for managing ridesharing vehicles in order to use the school bus as a large capacity vehicle (“Referring to FIGS. 1A and 1B, a vehicle 100 (see FIG. 1B) may be a large capacity vehicle such as a bus, van, large sport utility vehicle (SUV), or the like.” – see at least Moosaei: paragraph 0010 lines 1-3). Doing so would allow the ridesharing system to be used for transporting students to and/or from a school (“The approach disclosed herein is particularly suitable for picking up minor students using a large capacity vehicle.” – see at least Moosaei: paragraph 0010 lines 3-5). The examiner notes that Rakah already teaches that the ridesharing vehicle may be a bus ("Disclosed embodiments of the present disclosure provide methods and systems for vehicle ridesharing and vehicle ridesharing management. The term “vehicle” or “ridesharing vehicle” as used herein refers to any kind of vehicle (e.g., car, van, SUV, truck, bus, etc.) suitable for human transportation, such as providing ride services." – see at least Rakah: paragraph 0074 lines 1-6). Although Rakah does not explicitly recite that the bus is a school bus for transporting students, one of ordinary skill in the art would find the use of a school bus for transporting students to be an obvious variation of Rakah based on the teachings of Moosaei as set forth above.

Regarding claim 11, this claim is substantially similar to claim 6 and is, therefore, rejected in the same manner as claim 6 as has been set forth above.

Regarding claim 12, this claim is substantially similar to claim 7 and is, therefore, rejected in the same manner as claim 7 as has been set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allen (US 2019/0016343) teaches a shared mobility service for transporting multiple passengers in a vehicle, and includes the step of analyzing recorded audio signals to determine a number of passengers.
Laetz (US 2016/0209220) teaches a method and system for management and anticipatory deployment of autonomously controlled vehicles, and includes the step of accounting for a desired or needed capacity when selecting a vehicle to deploy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667            


/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667